DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed December 23, 2021 has been entered.  Claims 17, 22-34 and 36-39 remain pending in the application.  The previous objection to drawings is withdrawn in light of applicant's cancelling of claim 35.  The previous objections to claims 17 and 22-30 are withdrawn in light of applicant's amendment to claims 17 and 28.  The previous 35 USC 112 rejections of claims 17 and 22-39 are withdrawn in light of applicant’s amendment to claims 17, 31, 36 and 38.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fitting tool” of claim 33, and the “fixing means” of claims 29, 34 and 37 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Claim Objections
Claim 29 is objected to because of the following informalities:
In claim 29 line 3, “between the mounting hub and/or drive shaft” should be changed to --between the mounting hub and the impeller and/or drive shaft-- so that the claim reads properly.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 22-34 and 36-39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 17 lines 6-7 it is unclear what is meant by “the mounting hub is adapted to permit the impeller to be completely decoupled from the drive shaft during 
In claim 33 line 15 it is unclear what is meant by “the flexible impeller is unsupported relative to the drive shaft”.  When the mounting hub is removed, the impeller would rest on the drive shaft, and therefore not be “unsupportable relative to the drive shaft”.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --the flexible impeller is rotationally decoupled from the drive  shaft--.
In claim 36 lines 7-8 it is unclear what is meant by “the mounting hub is adapted to permit the flexible impeller to be completely decoupled from the impeller drive shaft during installation”.  When the mounting hub is removed, the impeller would rest on the shaft, and therefore not be completely decoupled.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --the mounting hub is adapted to permit the flexible impeller to be completely decoupled for rotational movement from the impeller drive shaft during installation--.
In claim 38 lines 3-4 it is unclear what is meant by “the mounting hub is detachable from the impeller so as to render the impeller unsupportable upon the drive shaft”.  When the mounting hub is removed, the impeller would rest on the shaft, and therefore not be “unsupportable upon the drive shaft”.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is -- the mounting hub is 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: fixing means in claims 29, 34 and 37, extraction means in claim 30, fitting tool in claim 33, the “extraction tool” and “extraction means” of claim 36.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 22, 23, 29 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent 2,712,792 to Snyder.
Referring to claims 17, 22, 23 and 29, Snyder discloses a mounting hub (12) operable to connect a flexible impeller (11) to, and support the impeller (11) upon, a drive shaft (13, 14) (Figures 2 and 3; col. 2 lines 10-12 and 21-26 and claim 1);
wherein, in use, the mounting hub (12) supports the impeller (11) for rotational movement upon the drive shaft (13, 14) (Figures 2 and 3; col. 2 lines 10-12 and 21-26 and claim 1);
wherein the mounting hub (12) is detachable from the impeller (11) (col. 2 lines 10-12, wherein since the impeller is resilient, it can be pulled apart from the mounting hub); 
wherein further the mounting hub (12) is adapted to permit the impeller (11) to be completely decoupled for rotational movement from the drive shaft (13, 14) during installation, and then recoupled to the drive shaft (13, 14) for rotational movement once the flexible impeller (11) is in position (Figures 2 and 3; col. 2 lines 10-12 and 21-26 and claim 1); 
wherein the mounting hub (12) comprises a drive shaft-engaging portion (radially inner portion of 12) and an impeller body-engaging portion (radially outer portion of 12), the drive shaft-engaging portion (radially inner portion of 12) having an aperture located axially in the mounting hub (12) which, in use, engages with the drive shaft (13, 14) and rotationally locks the mounting hub (12) relative to the drive shaft (13, 14) (via 14), and 
wherein the mounting hub (12) is elongate and a length of the hub in the direction of the shaft (13, 14) corresponds substantially to a full width of an impeller body (cylindrical portion of the impeller 11 which surrounds the hub 12) in the direction of the shaft (13) (Fig. 3);
wherein the mounting hub (12) comprises a tubular member, and wherein further the tubular member has a cross-section such that surfaces of the drive shaft-engaging portion (radially inner portion of 12) and the impeller body-engaging portion (radially outer portion of 12) are adapted to engage with the drive shaft (13, 14) (via 14) and the impeller (11), respectively, and rotationally lock them together (Figures 2 and 3; col. 2 lines 10-12 and 21-26 and claim 1); and
wherein the mounting hub (12) is adapted to be secured to the impeller (11) by a fixing means (11d, 11e) so as to prevent relative axial movement between the mounting hub (7) and the impeller (comprising hub 1) (Figures 2 and 3; col. 2 lines 29-34).
Referring to claim 38, Snyder discloses an impeller assembly, the impeller assembly comprising a flexible impeller (11) and a mounting hub (12) operable to connect the flexible impeller (11) to, and support the impeller (11) upon, a drive shaft (13, 14), wherein the mounting hub (12) is detachable from the impeller (11) so as to render the impeller (11) rotationally decoupled with the drive shaft (13, 14), and wherein the mounting hub (12) comprises a drive shaft-engaging portion (radially inner portion of .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-27, 31, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 2,712,792 to Snyder in view of U. S. Patent Publication 2009/0081044 to Corcoran.
Referring to claims 24-27 and 29, Snyder teaches a mounting hub comprising all the limitations of claim 17, as detailed above, and including wherein the impeller body engaging portion (radially outer portion of 12) has a polygonal cross-section (hexagonal is polygonal) (Figures 2 and 3; col. 2 lines 10-12 and 21-26 and claim 1), but does not teach the drive shaft engaging portion (radially inner portion of 12) having a polygonal cross-section or a fixing means.  Corcoran teaches a mounting hub wherein:

(claims 26 and 27) wherein the polygonal profiled inner lumen and a polygonal profiled outer surface are substantially triangular/truncated equilateral triangles in cross section (Fig.1 shows a truncated square polygon shape, but paragraph [0019] discloses that the polygonal shape can also be a regular polygon of three sides, which is an equilateral triangle and together these disclosures teaches the use of a truncated equilateral triangle as claimed); and
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the mounting hub taught by Snyder with the triangular drive shaft engaging portion taught by Corcoran in order to eliminate the need for the key 14.
Referring to claims 31, 32 and 34, Snyder teaches a method comprising: 
a) providing a flexible impeller (11) (Figures 2 and 3; col. 2 lines 10-12 and claim 1);
b) providing a flexible impeller pump housing (10) having disposed therein a drive shaft (13, 14) for the flexible impeller; 
c) providing a mounting hub (12) operable to connect the flexible impeller (11) to, and to support the impeller upon, the drive shaft (13, 14), wherein the mounting hub (12) comprises a drive shaft-engaging portion (radially inner portion of 12) having an 
d) inserting the flexible impeller (11) into the pump housing (10) (Figures 2 and 3; col. 2 lines 10-12 and 21-26 and claim 1); and 
e) inserting the mounting hub (12) so that the aperture engages with the drive shaft (13, 14) and the impeller body-engaging portion (radially outer portion of 12) of the mounting hub (12) engages with the impeller (11) to both support the flexible impeller (11) upon and rotationally lock the flexible impeller (11) relative to the drive shaft (13, 14) (Figures 2 and 3; col. 2 lines 10-12 and 21-26 and claim 1); 
wherein, in step d) the flexible impeller (11) is rotationally decoupled from the drive shaft (13, 14) (when the hub is removed the impeller is rotationally decoupled form the flexible impeller) (Figures 2 and 3; col. 2 lines 10-12 and 21-26 and claim 1), and
wherein the drive shaft (13, 14) is rotationally static during the method steps (the drive shaft must be static in order to fit the impeller, mounting hub and drive shaft together as disclosed); and
comprising securing the mounting hub (12) in position using a fixing means (11d, 11e) (Figures 2 and 3; col. 2 lines 29-34).
Snyder is silent as to step e) occurring after step d).  Corcoran teaches a method wherein:
d) inserting the impeller into the pump housing; and e) inserting the mounting hub (7) so that the aperture engages with the drive shaft (5) and the impeller body-engaging 
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the method taught by Snyder with the step e) occurring after step d) as taught by Corcoran since it would be choosing from a finite number of identified, predictable solutions (either step d before step e or step e before step d), with a reasonable expectation of success it would therefore be "Obvious to try" (MPEP 2143 I (E)).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 2,712,792 to Snyder in view of U. S. Patent 4,375,926 to Feller.
Snyder teaches all the limitations of claim 17, as detailed above, but does not teach a taper in the hub.  Feller teaches a mounting hub (12) wherein:
the mounting hub (12) is tapered along its length to facilitate insertion of the mounting hub (12), and to provide centering relative to a drive shaft (11) as the mounting hub (12) is inserted (Fig. 1).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the mounting hub taught by Snyder with the taper taught by Feller in order to allow the fit between the hub and the impeller to become tighter as the hub is inserted further.
Claims 30, 36, 37 and 39 rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 2,712,792 to Snyder in view of U.S. Patent 6,394,753 to Maki.
Referring claim 30, Snyder teaches a mounting hub comprising all the limitations of claim 17, as detailed above, but is silent as to an extraction tool for the mounting hub.  Maki further teaches a mounting hub wherein:
wherein a hub (24, 36) comprises an extraction means (16) to assist in extraction of the hub (24, 36) (Fig. 4; col. 3 lines 14-22).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Corcoran with the extraction tool taught by Maki in order to simplify the removal of the impeller using a tool which is “simple to manufacture and inexpensive” (col. 3 line 48 - col. 4 line 6).
Referring to claims 36 and 37, Snyder teaches a method comprising the steps of: 
providing a pump housing (10) having a flexible impeller (11) connected to supported upon an impeller drive shaft (13, 14) by a mounting hub (12) including an impeller body-engaging portion (radially outer portion of 12) comprising a non-circular profiled portion (hexagonal) on an outside of the mounting hub (12) which engages with the impeller (11) to rotationally lock the mounting hub (12) relative to the impeller, wherein the mounting hub (12) is detachable from the impeller (11), and wherein further the mounting hub (12)  is adapted to permit the flexible impeller (11) to be completely decoupled for rotational movement from the impeller drive shaft (13, 14) during installation of the flexible impeller (11) and then recoupled to the drive shaft (13, 14) for rotational movement rotationally once the flexible impeller (11) is in position

Snyder is silent as to the use of an extraction tool.  Maki teaches a method comprising:
engaging an extraction tool (16) with an extraction means provided on the mounting hub (22); operating the extraction tool (16) to extract the mounting hub (22) from the impeller drive shaft (90); and thereby extracting the flexible impeller (20)  from the pump housing (col. 3 line 48 - col. 4 line 6).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Snyder with the extraction tool taught by Maki in order to simplify the removal of the impeller using a tool which is “simple to manufacture and inexpensive” (col. 3 line 48 - col. 4 line 6).
Referring to claim 39, Snyder teaches an assembly comprising all the limitations of claim 38, as detailed above, including wherein the flexible impeller (11) comprises a body (11a) and a plurality of vanes (11b), wherein each vane (11b) comprises a root and a tip (Fig. 2; col. 2 lines 10-15), but does not teach the claimed at least two sealing elements on the vanes.  Maki teaches an impeller comprising:
a plurality of vanes (blades extending between the central tubular portion and the tip) extending outwardly from a body (central tubular portion), wherein each vane comprises a root (portion near the central tubular portion) and a tip (end portion) and at least two sealing elements (the two sides of the bulbs at the tips of the blades) (Figures 1-16; col. 3 lines 42-48).
.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 2,712,792 to Snyder in view of U. S. Patent Publication 2009/0081044 to Corcoran and U.S. Patent 6,394,753 to Maki.
Snyder and Corcoran are silent as to a fitting tool for the mounting hub.  Maki further teaches a mounting hub comprising:
engaging a fitting tool (80) with an impeller body (20, 30), and using the fitting tool (80) to rotate the impeller during insertion into the pump housing (60) (col. 4 lines 19-54).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Snyder with the extraction tool taught by Maki in order to simplify the alignment of the impeller on the shaft (col. 4 lines 19-54).
Response to Arguments
Applicant's arguments filed on December 23, 2021 have been considered but, unless otherwise addressed below, are moot in view of the new grounds of rejection. 
Applicant argues “the rive collar’ 7 of Corcoran is not a hub”, which must be a “central part of a rotatable body…which supports the rotatable body on or with a drive shaft or axle”.  However, the hub 7 of Corcoran does just this.  The hub (7) of Corcoran 
Applicant argues that 
In addition to the meaning of “hub” that is readily understood by those skilled in the art, the foregoing amendments find ample support in the specification, including the drawings, both of which manifest that the hub is interposed between the impeller and the drive shaft such that, upon removal of the hub, there is left a no point of contact between the impeller and the drive shaft so that the impeller is no longer connected to the drive shaft.

However, as explained in the rejections under 112(b) above, when the hub is removed, the flexible impeller will not be left unsupported since the shaft there.  Instead the flexible impeller would be pulled down by gravity until it then rests on the shaft, at which point the impeller would be supported by the shaft, though rotationally decoupled from the shaft.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746